 
Exhibit 10.2
 
RESTATED ARTICLES OF INCORPORATION
Pursuant to A.R.S. Section 10-1006 and Section 10-1007


1.  
The name of the Corporation is:



Vensure Employer Services, Inc.


2.  
Attached hereto as Exhibit A is the text of each amendment adopted.



3.  
The amendment does not provide for an exchange, reclassification or cancellation
of issued shares.



4.  
The amendment does provide for an exchange, reclassification or cancellation of
issued shares.  (Please check either “A” or “B” below).



 
A.  X_
Exhibit A contains provisions for implementing the exchange reclassification or
cancellation of issued shares provided for therein.



 
B.  __
Exhibit A does not contain provisions for implementing the exchange
reclassification or cancellation of issued shares provided for therein.



5.  
The restated articles of incorporation were adopted on the  22nd day of
September 2009.



6.  
The restated articles of incorporation were adopted by the (choose one):



 
A.  __ Incorporators (without shareholder action and either shareholder action
was not required or no shares have been issued).



 
B.  __
Board of Directors.  (without shareholder action and either shareholder action
was not required or no shares have been issued).



 
C.  X
Shareholders.



 
There is one voting group eligible to vote on the restated articles of
incorporation.  The designation of voting group entitled to vote separately on
the restated articles of incorporation, the number of voters in each, the number
of votes represented at the meeting at which the restated articles of
incorporation were adopted and the votes cast for and against the restated
articles of incorporation were as follows.



The voting group consisted of 10,000 outstanding shares of common stock, which
is entitled to a total of 10,000 votes, or one vote per share.  There were
10,000 votes present at the meeting.  The voting group cast 10,000 votes for and
no votes against approval or the restated articles of incorporation.  The number
of votes cast for approval of the restated articles of incorporation was
sufficient for approval by the voting group.


Dated:    this 29th day of September 2009.




Signature:     /s/ Thomas Lindsay_________________________________
Thomas Lindsay, President and Chief Executive Officer
EXHIBIT A
 
 
 
-1-

--------------------------------------------------------------------------------


 

 
FIRST AMENDED AND RESTATED


ARTICLES OF INCORPORATION


OF


VENSURE EMPLOYER SERVICES, INC.


First:      The name of the corporation is Vensure Employer Services, Inc. (the
“Corporation”).


Second:  The registered office of the Corporation in the State of Arizona is
located at 2730 South Val Vista Drive, Suite 117, Gilbert, Arizona 85295. The
Corporation may contain an office, or offices, in such other places within or
without the State of Arizona as may be from time to time designated by the Board
of Directors or the By-Laws of the Corporation. The Corporation may conduct all
corporate business of every kind and nature outside the State of Arizona as well
as within the State of Arizona.


Third:    The objects for which this Corporation is formed are to provide
business services and to engage in any lawful act for any legal and lawful
purpose.  In addition, the Corporation:


 
a)
shall have such rights, privileges and powers as may be conferred upon
corporations by any existing law;



 
b)
may at any time exercise such rights, privileges and powers, when not
inconsistent with the purposes and objects for which this Corporation is
organized.



 
c)
shall have perpetual existence, until dissolved and its affairs are wound up
in  accordance to law.



 
d)
shall have power to sue and be sued in any court of law or equity.



 
e)
shall have power to make contracts.



 
f)
shall have power to hold purchase and convey real and personal estate and to
mortgage or lease any real and personal estate with its franchises. The power to
hold real and personal estate shall include the power to take the same by devise
or bequest in the State of Arizona, or in any other state, territory or country.



 
g)
shall have power to appoint such officers and agents as the affairs of the
Corporation shall require, and to allow them suitable compensation.



 
h)
shall have power to make By-Laws not inconsistent with the constitution or laws
of the United States, or of the State of Arizona, for the management, regulation
and government of its affairs and property, the transfer of its stock, the
transaction of its business, and the calling and holding of meetings of it
stockholders.



 
i)
shall have power to wind up and dissolve itself, or be wound up or dissolved.



 
j)
shall have power to adopt and use a common seal or stamp, and alter the same at
pleasure. The use of a seal or stamp by the Corporation may use a seal or stamp,
if it desires, but such use or nonuse shall not in any way affect the legality
of the document.

 
 
-2-

--------------------------------------------------------------------------------



 
 
k)
shall have the power to borrow money and contract debts when necessary for the
transaction of its business, or for the exercise of its corporate rights,
privileges or franchises, or for any other lawful purpose of its incorporation;
to issue bonds, promissory notes, bills of exchange, debentures, and other
obligations and evidences of indebtedness, payable at a specified time or times,
or payable upon the happening of a specified event or events, whether secured by
mortgage, pledge or otherwise, or unsecured, for money borrowed, or in payment
for property purchased, or acquired, or for any other lawful object.



 
l)
shall have power to guarantee, purchase, hold, sell, assign, transfer, mortgage,
pledge or otherwise dispose of the shares of the capital stock of, or any bonds,
securities or evidences of the indebtedness created by, any other corporation or
corporations of the State of Arizona, or any other state or government, and,
while owners of such stock, bonds, securities or evidences of indebtedness, to
exercise all rights, powers and privileges of ownership, including the right to
vote, if any.



 
m)
shall have power to purchase, hold, sell and transfer shares of its own capital
stock, and use therefore its capital, capital surplus, surplus, or other
property to fund.



 
n)
shall have power to conduct business, have one or more offices, and conduct any
legal activity in the State of Arizona, and in any of the several states,
territories, possessions and dependencies of the United States, the District of
Columbia, and any foreign countries.



 
o)
shall have power to do all and everything necessary and proper for the
accomplishment of the objects enumerated in its certificate or articles of
incorporation, or any amendment thereof, or necessary or incidental to the
protection and benefit of the Corporation, and, in general, to carry on any
lawful business necessary or incidental to the attainment of the objects of the
Corporation, whether or not such business is similar in nature to the objects
set forth in the certificate or articles of incorporation of the Corporation, or
any amendments thereof.



 
p)
shall have power to make donations for the public welfare or for charitable,
scientific or educational purposes.



 
q)
shall have power to enter into partnerships, general or limited, or joint
ventures, in connection with any lawful activities, as may be allowed by law.



 
r)
shall have the power to remove any Director of the Corporation with or without
cause.



Fourth:    The total number of shares of capital stock authorized that may be
issued by the Corporation is Six Million (6,000,000) shares consisting of:


 
a)
Five Million (5,000,000) shares of common stock, $0.001 par value per share
(“Common Stock”), which shares may be issued by the Corporation from time to
time for such considerations as may be fixed by the Board of Directors, and



 
b)
One Million (1,000,000) shares of preferred stock, $0.001 par value per share
(the “Preferred Stock”).

 
 
-3-

--------------------------------------------------------------------------------



 
Common Stock


A.           General.  The voting, dividend and liquidation rights of the
holders of the Common Stock are subject and subordinate to the rights of the
holders of the Preferred Stock.


B.           Voting Rights.  Each holder of record of Common Stock shall be
entitled to one vote for each share of Common Stock standing in such holder’s
name on the books of the Corporation.  Except as otherwise required by law or
Article IV of these Amended and Restated Articles of Incorporation or any
stockholders or shareholders' agreement to which the Corporation and its
shareholders may be party, the holders of Common Stock and, in the event and to
the extent that any Preferred Stock hereafter issued shall contain voting
rights, the holders of such Preferred Stock shall vote together as a single
class on all matters submitted to shareholders for a vote (including any action
by written consent).


C.           Dividends.  Subject to provisions of law and Article IV of these
Amended and Restated Articles of Incorporation, the holders of Common Stock
shall be entitled to receive dividends out of funds legally available therefor
at such times and in such amounts as the Board of Directors may determine in its
sole discretion.


D.           Liquidation.  Subject to provisions of law and Article IV of these
Amended and Restated Articles of Incorporation, upon any liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary,
after the payment or provisions for payment of all debts and liabilities of the
Corporation and all preferential amounts to which the holders of the Preferred
Stock are entitled with respect to the distribution of assets in liquidation,
the holders of Common Stock shall be entitled to share ratably in the remaining
assets of the Corporation available for distribution.


Preferred Stock
 
A.              General.  The Preferred Stock may be issued from time to time in
one or more series. Subject to the limitations set forth herein and any
limitations prescribed by law, the Board of Directors is expressly authorized,
prior to issuance of any series of Preferred Stock, to fix by resolution or
resolutions providing for the issue of any series the number of shares included
in such series and the designations, relative powers, preferences and rights,
and the qualifications, limitations or restrictions of such series of Preferred
Stock. Pursuant to the foregoing general authority vested in the Board of
Directors, but not in limitation of the powers conferred on the Board of
Directors thereby and by the Business Corporation Act of the State of Arizona,
the Board of Directors is expressly authorized to determine with respect to each
series of Preferred Stock:


(i)              the designation or designations of such series and the number
of shares (which number from time to time may be decreased by the Board of
Directors, but not below the number of such shares then outstanding, or may be
increased by the Board of Directors unless otherwise provided in creating  such
series) constituting such series;
 
 
(ii)              the rate or amount and times at which, and the preferences and
conditions under which, dividends shall be payable on shares of such series, the
status of such dividends as cumulative or noncumulative, the date or dates from
which dividends, if cumulative, shall accumulate, and the status of such shares
as participating or nonparticipating after the payment of dividends as to which
such shares are entitled to any preference;
 
 
(iii)              the rights and preferences, if any, of the holders of shares
of such series upon the liquidation, dissolution or winding up of the affairs
of, or upon any distribution of the assets of, the corporation, which amount may
vary depending upon whether such liquidation, dissolution or winding up is
voluntary or involuntary and, if voluntary, may vary at different dates, and the
status of the shares of such series as participating or nonparticipating after
the satisfaction of any such rights and preferences;
 
 
-4-

--------------------------------------------------------------------------------


 
 
(iv)              the full or limited voting rights, if any, to be provided for
shares of such series, in addition to the voting rights provided by law;
 
(v)              the times, terms and conditions, if any, upon which shares of
such series shall be subject to redemption, including the amount the holders of
shares of such series shall be entitled to receive upon redemption (which amount
may vary under different conditions or at different redemption dates) and the
amount, terms, conditions and manner of operation of any purchase, retirement or
sinking fund to be provided for the shares of such series;
 
(vi)              the rights, if any, of holders of shares of such series to
convert such shares into, or to exchange such shares for, shares of Common Stock
or shares of any other class or classes or of any other series of the same
class, the prices or rates of conversion or exchange, and adjustments thereto,
and any other terms and conditions applicable to such conversion or exchange;
 
(vii)              the limitations, if any, applicable while such series is
outstanding on the payment of dividends or making of distributions on, or the
acquisition or redemption of, Common Stock or any other class of shares
ranking  junior, either as to dividends or upon liquidation, to the shares of
such series;
 
(viii)              the conditions or restrictions, if any, upon the issue of
any additional shares (including additional shares of such series or any other
series or of any other class) ranking on a parity with or prior to the shares of
such series either as to dividends or upon liquidation; and
 
(ix)              any other relative powers, preferences and participating,
optional or other special rights, and the qualifications, limitations or
restrictions thereof, of shares of such series; in each case, so far as not
inconsistent with the provisions of these Restated Articles of Incorporation or
the Business Corporation Act of the State of Arizona as then in effect.


Fifth:       SERIES A PREFERRED STOCK


The Corporation hereby authorizes the board of directors to issue, out of the
Corporation's authorized Preferred Stock, a series of 218,883.33 shares of
preferred stock, par value $0.001 per share, to be designated as its Series A
Preferred Stock (the "Series A Preferred Stock"), and hereby states the
designation and number of shares, and fixes the relative rights, preferences,
privileges, powers and restrictions thereof, as follows:


I. Designation and Amount


The designation of this series, which consists of Two Hundred and Sixteen
Thousand Eight Hundred and Eighty Three and 33/100 (218,883.33) shares of
Preferred Stock, is the Series A Preferred Stock (the "Series A Preferred
Stock") and the stated value amount shall be One Hundred Dollars ($100.00) per
share (the "Stated Value ").
 
 
-5-

--------------------------------------------------------------------------------


 

 
II. Dividends
 
A           Holders of Series A Preferred Stock shall be entitled to receive
dividends only when, as and if declared by the Board of Directors of the
Corporation.  No cash dividends or distributions shall be declared or paid or
set apart for payment on the Common Stock unless such cash dividend or
distribution is likewise declared, paid or set apart for payment on the Series A
Preferred Stock in an amount equal to the dividend or distribution that would be
payable if all of the issued and outstanding shares of the Series A Preferred
Stock had been fully converted into Common Stock on the day immediately prior to
the date which shall be the earliest to occur of the declaration, payment, or
distribution or such dividend.
 
B.           Payment of dividends on the Series A Preferred Stock are prior and
in preference to any declaration or payment of any dividend or other
distribution (as defined below) on any outstanding shares of Junior Securities
(as hereinafter defined).


III. Conversion


A.           Upon not less than sixty one (61) calendar days prior written
notice to the Corporation (the “Conversion Notice”) which may be given at any
time on or after September 30, 2012 (which Conversion Notice shall specify
therein (i) the securities into which any shares of Series A Preferred Stock are
to be converted, and (ii) the date on which such shares of Series A Preferred
Stock shall be converted (the “Conversion Date”)), all of the issued 218,883.33
shares Series A Preferred may be converted by the Holders of all of such shares
Series A Preferred Stock into either:


(i)           twenty-five percent (25%) of the issued and outstanding shares of
Common Stock of the Corporation as at the date of the original issuance of the
Series A Preferred Stock; or


(ii)           forty nine and one-half percent (49.5%) of the issued and
outstanding shares of Common Stock of Vensure Retirement Administration, Inc., a
Delaware corporation (“VRA”) as at the Conversion Date.  As at the date of these
Restated Articles of Incorporation, VRA is a wholly-owned subsidiary of the
Corporation.


Accordingly, and based upon the foregoing, each full share of Series A Preferred
Stock shall be convertible into either:


(x)           that number of shares of Common Stock of the Corporation as shall
represent 0.00011421609% of the issued and outstanding shares of Common Stock of
the Corporation as at the Conversion Date; or


(y)            that number of shares of Common Stock of VRA as shall represent
0.00022614787% of the issued and outstanding shares of Common Stock of VRA as at
the Conversion Date.


B.           Notwithstanding the provisions of Section A above of this Article
III, the Corporation, by resolution of its board of directors, may elect to
cause the Holder(s) of all of the shares of Series A Preferred Stock to convert
the same only into forty nine and one-half percent (49.5%) of the issued and
outstanding shares of common stock of VRA, as contemplated by Clause (ii) of
Section A of this Article III (the “VRA Conversion Shares”).
 
 
-6-

--------------------------------------------------------------------------------



 
C.           In the event that the Corporation shall make the election set forth
in Paragraph B above, it shall so advise the Holder(s) of such election not
later than thirty (30) days after receipt of the Conversion Notice, and the
Holder(s) shall have the right to rescind its or their Conversion Notice and the
conversion of the Series A Preferred Stock at any time prior to the Conversion
Date.  In addition, the Corporation shall obtain from a recognized business
appraisal or investment banking firm acceptable to the Holder(s) of the Series A
Preferred Stock, a fair market appraisal of the value of VRA and the VRA
Conversion Shares.  In the event and to the extent that the fair market value of
the VRA Conversion shares as at the date of such appraisal shall be less than
Twenty-Five Million ($25,000,000) Dollars, or $115.5357 per share of Series A
Preferred Stock so converted, then and in such event, the Corporation shall
cause VRA to issue to the Holder(s) that number of shares of the non-voting,
non-convertible preferred stock of VRA, $0.001 par value per share (the “VRA
Preferred Stock”), which when multiplied by its $1,000 stated or liquidation
value, and added to the per share fair market value of each of the VRA
Conversion Shares so issued to the Holder(s) shall equal $115.5357 per share, or
Twenty-Five Million ($25,000,000) Dollars if all 218,883.33 shares of Series A
Preferred Stock of the Corporation are converted into VRA securities pursuant to
Clause B above and this Clause C.


D.           Upon the surrender of Series A Preferred Stock Certificates
accompanied by a Notice of Conversion, the Corporation (itself, or through its
transfer agent, as appropriate) shall, no later than the later of (a) the fifth
(5th) Business Day following the Conversion Date and (b) the Business Day
immediately following the date of such surrender (the "Delivery Period"), issue
and deliver (i.e., deposit with a nationally recognized overnight courier
service portage prepaid) to the Holder or its nominee (x) that number of shares
of Common Stock or VRA capital stock, as applicable, issuable upon conversion of
such shares of Series A Preferred Stock being converted and (y) a certificate
representing the number of shares of Series A Preferred Stock not being
converted, if any.  Notwithstanding the foregoing, the Holder of Series A
Preferred Stock shall, for all purposes, be deemed to be a record owner of that
number of shares of Common Stock or VRA capital stock, as applicable, issuable
upon conversion of those shares of Series A Preferred Stock set forth in the
Conversion Notice as at the date of such Conversion Notice.


E.           Taxes.  The Corporation shall pay any and all taxes that may be
imposed upon it respect to the issuance and delivery of the shares of Common
Stock or VRA capital stock (as applicable) upon the conversion of the Series A
Preferred Stock.
 
F.           No Fractional Shares.  If any conversion of Series A Preferred
Stock would result in the issuance of a fractional share of Common Stock
(aggregating all shares of Series A Preferred Stock being converted pursuant to
a given Notice of Conversion), such fractional share shall be payable in cash.
If the Corporation elects not to, or is unable to, make such a cash payment, the
Holder shall be entitled to receive, in lieu of the final fraction of a share,
one whole share of Common Stock or one whole share of VRA capital stock, as
applicable..


IV. Rank


All shares of the Series A Preferred Stock shall rank (i) senior to the
Corporation's Common Stock and any other class of securities which is
specifically designated as junior to the Series A Preferred Stock (collectively,
with the Common Stock, the "Junior Securities"); (ii) pari passu with any other
class or series of Preferred Stock of the Corporation hereafter created (with
the written consent of the Holders of Series A Preferred Stock obtained in
accordance with Article VII hereof) specifically ranking, by its terms, on
parity with the Series A Preferred Stock (the "Pari Passu Securities"); and
(iii) junior to the Corporation’s any class or series of capital stock of the
Corporation hereafter created (with the written consent of the Holders of Series
A Preferred Stock obtained in accordance with Article VII hereof) specifically
ranking, by its terms, senior to the Series A Preferred Stock (collectively, the
"Senior Securities"), in each case as to distribution of assets upon
liquidation, dissolution or winding up of the Corporation, whether voluntary or
involuntary.
 
 
-7-

--------------------------------------------------------------------------------



 
V. Liquidation Preference


A.           In the event of any liquidation, dissolution or winding up of the
Corporation, either voluntary or involuntary, after payment or provision for
payment of any distribution on any Senior Securities, the Holders of the Series
A Preferred Stock shall be entitled to receive, on a pari passu basis with the
holders of the Pari Passu Securities, and prior and in preference to any
distribution of any of the assets or surplus funds of the Corporation to the
holders of the Common Stock by reason of their ownership of such stock, an
amount equal to the sum of (x) $100.00 for each share of Series A Preferred
Stock then held by them (the " Series A Liquidation Preference Price"), and (y)
an amount equal to all unpaid dividends on the Series A Preferred Stock, if
any.  If upon the occurrence of a liquidation, dissolution or winding up of the
Corporation the assets and funds thus distributed among the holders of the
Series A Preferred Stock and the Pari Passu Securities shall be insufficient to
permit the payment to such holders of the full liquidation preference amount
based on the Initial Series A Liquidation Preference Price, then the entire
assets and funds of the Corporation legally available for distribution shall be
distributed ratably among the holders of the Series A Preferred Stock and the
Pari Passu Securities in proportion to the preferential amount each such holder
is otherwise entitled to receive.


B.           Upon the occurrence of a Sale of Control (as defined in paragraph E
below), in addition to the right of the Holder(s) of the Series A Preferred
Stock to receive, prior to any payments or distributions in respect of
outstanding shares of Common Stock, the Series A Liquidation Preference Price
and other payments contemplated by paragraph A of this Article V, the Holder of
the Series A Preferred Stock shall be entitled to participate with the holders
of the Common Stock in the receipt of any additional consideration payable upon
such Sale of Control to the extent of 0.00011421609% of such additional
consideration for each one (1) share of Series A Preferred Stock then owned by
the Holder(s), or as to all 218,883.33 shares of Series A Preferred Stock, an
aggregate of twenty-five percent (25%) of all such additional consideration
payable upon such Sale of Control in excess of the amounts contemplated by
paragraph A of this Article V.


C.           After setting apart or paying in full the preferential amounts due
pursuant to paragraph A of this Article V, the remaining assets of the
Corporation available for distribution to stockholders, if any, shall be
distributed to the holders of the Series A Preferred Stock Common Stock on a pro
rata basis, based on the number of shares of Common Stock then held by each
Holder, as though all shares of Series A Preferred Stock had been converted into
Common Stock immediately prior to the date of such distribution.


D.           For purposes of this Article V, a Sale of Control shall be deemed
to be a liquidation, dissolution or winding up of the Corporation.


E.           As used herein, the term “Sale of Control” shall mean the sale or
transfer of all or substantially all of the shares of capital stock or assets of
the Corporation and its consolidated Subsidiaries, whether through merger,
consolidation, asset sale, tender offer or like combination or consolidation, to
any Person who is not an Affiliate of the Corporation immediately prior to such
Sale of Control; provided, however, that the term “Sale of Control” shall not
mean or include a transaction whereby the Corporation shall merge with or
otherwise be acquired by a publicly traded corporation or other entity that, at
the time of such merger or acquisition does not conduct any active trade or
business (a “Reverse Merger Transaction”).
 
 
-8-

--------------------------------------------------------------------------------



 
VI. Voting Rights


A.           Class Voting Rights.   Holders of the Series A Preferred Stock
shall vote together as a separate class on all matters which impact the rights,
value or conversion terms, or ranking of the Series A Preferred Stock, as
provided herein.


B.           No Other Voting Rights.  Except for the provisions of Section A of
this Article VI and the protective provisions set forth in Article VII below,
Holders of the Series A Preferred Stock shall have no voting rights.


VII. Protection Provisions


Until the occurrence of a Liquidity Event, for so long as 218,883.33 shares (as
adjusted for stock splits, stock dividends, recapitalizations and the like) of
Series A Preferred Stock are held of record by the Holder(s) of Series A
Preferred Stock (i) the affirmative vote or written consent of the Holders of a
majority of the issued and outstanding shares of Series A Preferred Stock (the
“Majority Holders”), voting or consenting as a separate class, given in person
or by proxy, or (ii) if such matter may, under the Business Corporation Act of
the State of Arizona, be validly enacted and adopted by the Board(s) of
Directors of the Corporation or any of its Subsidiaries, the affirmative vote or
written consent of all of the persons designated by the Majority Holders to
serve as members of the board of directors of the Corporation, shall be
necessary for authorizing, approving, effecting or validating any of the
following (each a Major Transaction”):


1.           Any amendment or modification of the Corporation’s Certificate of
Incorporation or by-laws.


2.           Any amendment to the Investment Agreement, dated September 24, 2009
among the Corporation, Fund.com, Inc., certain persons designated as “Investors”
and the holders of a majority of the outstanding Common Stock of the Corporation
(the “Investment Agreement”), the Securities Purchase Agreement dated September
24, 2009 between the Corporation and Fund.com, Inc., or any other Transaction
Document constituting an exhibit to the Investment Agreement.


3.           Any amendment or modification to these Restated Articles of
Incorporation.


4.           Any amendment to the terms and conditions of the Series A Preferred
Stock.


5.           Creating or issuing any Senior Securities or Pari Passu Securities.


6.           The acquisition of the securities, assets, properties or business
of any Person involving consideration or other expenditures with a value equal
to or greater than $25,000 or involving the issuance of securities of the
Corporation having value greater than $25,000.
 
7.           The issuance or sale of any shares of capital stock or other
securities of the Corporation or any subsidiary.
 
8.           Any change the fundamental nature of the business of the
Corporation and its subsidiaries, as contemplated by the Investment Agreement
and related Transaction Documents.
 
9.           The redemption, repurchase or other acquisition for value (or
payment or setting aside of a sinking fund for such purpose), or the declaration
of setting aside of funds for the payment of any dividend with respect to, any
shares of capital stock of the Corporation or any Corporation subsidiary, except
for repurchases of shares of Common Stock from employees, officers, directors or
consultants pursuant to agreements currently in force in which the Corporation
has the right to repurchase such shares, such as termination of employment.
 
 
-9-

--------------------------------------------------------------------------------


 
10.           The sale, assignment, license, lease or other disposal of all or
substantially all of the assets of the Corporation or any of the Corporation
Subsidiaries, or the consent to any liquidation, dissolution or winding up of
the Corporation or any Corporation Subsidiaries, except that any wholly-owned
Corporation subsidiary may merge into or consolidate with any other wholly-owned
Corporation subsidiary or transfer assets to any other wholly-owned Corporation
subsidiary and any wholly-owned Corporation subsidiary may transfer assets to
the Corporation.
 
11.           Any change in the number of Persons constituting all of the
members of the Board of Directors of the Corporation.
 
12.           Any change in the senior executive officers of the Corporation and
the Corporation Subsidiaries, including the termination or hiring of any senior
executive officer of the Corporation or any Corporation subsidiary.
 
13.           The pledge of any assets of the Corporation or any Corporation
Subsidiaries to secured indebtedness in excess of $25,000.
 
14.           Except for (a) indebtedness incurred in connection with capital
lease and/or real estate lease obligations incurred in the ordinary course of
business, or (b) indebtedness existing as at the date hereof (collectively,
“Excluded Indebtedness”), the creation, incurrence, assumption, guarantee or
otherwise becoming liable or obligated with respect to any indebtedness on
behalf of the Corporation and any Corporation subsidiary in an amount greater
than $25,000; provided, that, except for Excluded Indebtedness, the aggregate of
all such indebtedness outstanding at any one time shall not exceed an aggregate
of $100,000, without the prior written approval of the Majority Investors, or
all of the Investor Designees on the Board of Directors of the Corporation.
 
15.           The sale, transfer, conveyance or disposal of assets in excess of
$100,000;
 
16.           The consummation of any Liquidity Event (as that term is defined
in a stockholders agreement, dated September 24, 2009 among the Corporation, the
Investors and the holders of a majority of the outstanding Common Stock of the
Corporation (the “Stockholders Agreement”)) or the entering into any agreement
or commitment to consummate a Liquidity Event.
 
17.           The consummation of any Related Party Transaction (as that term is
defined in the Stockholders Agreement) or the entering into any agreement or
commitment to consummate a Related Party Transaction.
 
18.           Any increase of the annual rate of compensation of any executive
officer of the Corporation or any Corporation subsidiary or the payment of any
bonus to such Person, except for (a) annual salary increases not to exceed 5%
per annum, or (b) increases set forth in employment agreements which have been
previously approved by the Majority Investors, or all of the Investor Designees
on the Board of Directors of the Corporation.


19.           The creation, amendment or modification of any stock option plan
or any profit sharing or stock incentive or other equity based compensation plan
or program.
 
 
-10-

--------------------------------------------------------------------------------



 
VIII. Miscellaneous


A.           Cancellation of Series A Preferred Stock If any shares of Series A
Preferred Stock are converted, the shares so converted or redeemed shall be
canceled, shall return to the status of authorized, but unissued Series A
Preferred Stock of no designated series, and shall not be issuable by the
Corporation as Series A Preferred Stock.


B.           Lost or Stolen Certificates. Upon receipt by the Corporation of (i)
evidence of the lost, theft, destruction or mutilation of any Series A Preferred
Stock Certificate(s) and (ii) (y) in the case of loss, theft or destruction,
indemnity (without any bond or other security) reasonably satisfactory to the
Corporation, or (z) in the case of mutilation, the Series A Preferred Stock
Certificate(s) (surrendered for cancellation), the Corporation shall execute and
deliver new Series A Preferred Stock Certificate(s) of like tenor and
date.  However, the Corporation shall not be obligated to reissue such lost,
stolen, destroyed or mutilated Series A Preferred Stock Certificate(s) if the
Holder contemporaneously requests the Corporation to convert such Series A
Preferred Stock.


C           Waiver Notwithstanding any provision in this Certificate of
Designation to the contrary, any provision contained herein and any right of the
Holders of Series A Preferred Stock granted hereunder may be waived as to all
shares of Series A Preferred Stock (and the Holders thereof) upon the written
consent of the Majority Holders, unless a higher percentage is required by
applicable law, in which case the written consent of the Holders of not less
than such higher percentage of shares of Series A Preferred Stock shall be
required.


D.             Information Rights So long as shares of Series A Preferred Stock
are outstanding, the Corporation will deliver to each Holder of Series A
Preferred Stock (i) audited annual financial statements to the Holders of Series
A Preferred Stock within 90 days after the end of each fiscal year; (ii) and
unaudited quarterly financial statements within 45 days of the end of each
fiscal quarter.


E           Notices. Any notices required or permitted to be given under the
terms hereof shall be sent by certified or registered mail (return receipt
requested) or delivered personally, by nationally recognized overnight carries
or by confirmed facsimile transmission, and shall be effective five days after
being placed in the mail, if mailed, or upon receipt or refusal of receipt, if
delivered personally or by nationally recognized overnight carrier or confirmed
facsimile transmission, in each case addressed to a party. The addresses for
such communications are (i) if to the Corporation to Vensure Employer Services,
Inc. 2730 South Val Vista Drive, Suite 117, Gilbert, Arizona 85295, attn: Chief
Executive Officer; and (ii) if to any Holder to the address set forth in the
securities purchase agreement between Fund.com Inc. and the Corporation, dated
September 24, 2009, or such other address as may be designated in writing
hereafter, in the same manner, by such person.


Sixth:      The governing board of the Corporation shall be known as the Board
of Directors, and the number of Directors may from time to time be increased or
decreased in such manner as shall be provided by the By-Laws of this
Corporation, providing that the number of Directors shall not be reduced to
fewer than five (5).


Seventh:  The Resident Agent for this Corporation shall be Robert G. Morley,
Esq. The address of the Resident Agent and the registered or statutory address
of this Corporation in the State of Arizona shall be at 2730 South Val Vista
Drive, Suite 117, Gilbert, Arizona 85295.
 
 

 
-11-

--------------------------------------------------------------------------------




I, the undersigned, being the President and Chief Executive Officer of the
Corporation, do make and file these Restated Articles of Incorporation, hereby
declaring and certifying that the facts herein stated are true and accordingly
have hereunto set my hand this 29th day of September 2009.


VENSURE EMPLOYER SERVICES, INC.
 
 
By: /s/ Thomas Lindsay 
Name:  Thomas Lindsay
Title:    President and CEO
 
 
 
 
 
 
-12-

--------------------------------------------------------------------------------